     Case 18-33967-bjh11 Doc 74 Filed 12/07/18                  Entered 12/07/18 15:51:15             Page 1 of 16




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                 ______________________________
 Signed December 7, 2018                                         United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                          §
     In re:                                               §       Chapter 11
                                                          §
     Senior Care Centers, LLC, et al.,1                   §       Case No. 18-33967 (BJH)
                                                          §
                               Debtors.                   §       (Jointly Administered)

         FINDINGS OF FACT AND CONCLUSIONS OF LAW REGARDING THE INTERIM
          ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL, (II) GRANTING
           ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC STAY, (IV)
             SETTING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the Debtors for entry of an interim order (the

     “Interim Order”) and findings of fact and conclusions of law (the “Findings of Fact and

     Conclusions of Law”) (i) authorizing the Debtors to use the Cash Collateral of CIBC Bank

     USA, as Administrative Agent for itself and for CIT Finance LLC, MB Financial Bank, N.A.,

     Bankers Trust Company, Wells Fargo Bank, N.A., and Compass Bank (collectively, the

     “Lenders”), (ii) granting the Administrative Agent, for the benefit of the Lenders, adequate

     1
        A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, is attached hereto as Exhibit 1.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18                Entered 12/07/18 15:51:15          Page 2 of 16



protection upon the terms set forth in the Interim Order and in any final orders, (iii) modifying

the automatic stay, (iv) scheduling a final hearing on the Motion and approving the form and

manner of notice thereof, and (v) granting such other and further relief as the Court deems just

and appropriate; the Court having reviewed the Motion and the First Day Declaration; and the

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b); and the

Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

that the Debtors consented to entry of a final order under Article III of the United States

Constitution; and the Court having found that venue of this proceeding and the Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that

the relief requested in the Motion is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest; and it appearing that proper and adequate notice of the

Motion has been given, under the circumstances, and that no other or further notice is necessary;

and upon the record herein; and after due deliberation thereon; and good and sufficient cause

appearing therefor:

         IT IS HEREBY FOUND THAT:3

         A.     On December 4, 2018 (the “Petition Date”), the Debtors filed petitions for relief

under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”).

         B.     Since the Petition Date, the Debtors have continued in the management and

operation of their businesses and property as debtors in possession pursuant to Bankruptcy Code

sections 1107 and 1108. No trustee or committee has been appointed in the Chapter 11 Cases.

3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
9014. To the extent any of the following findings of fact constitute conclusions of law, they are adopted
as such. To the extent any of the following conclusions of law constitute findings of fact, they are adopted
as such.

                                                     2
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18             Entered 12/07/18 15:51:15       Page 3 of 16



         C.      The Debtors stipulate and agree that they are obligated under the notes,

agreements, instruments, and undertakings listed on Exhibit 2 hereto (collectively, the “Credit

Facility Documents”). Any and all monetary and nonmonetary obligations of the Debtors under

the Credit Facility Documents as of the Petition Date are referred to herein as the “Prepetition

Obligations.” The foregoing acknowledgments and stipulations shall be binding on the Debtors

but not on any other party-in-interest in these cases, except as provided in Paragraph 9 of the

Interim Order.

         D.      The Debtors further stipulate and agree as follows:

                 (1)    As of the Petition Date, the Credit Facility Documents are each valid and
                        enforceable against each of the Debtors that is a party thereto, and none of
                        the Debtors possesses, and agrees not to assert, any claim (as such term is
                        defined in Bankruptcy Code section 101(5), counterclaim, setoff, or
                        defense of any kind, nature or description which would in any way affect
                        the validity or enforceability of the Credit Facility Documents;

                 (2)    As of the Petition Date, the Prepetition Obligations constitute legal, valid,
                        and binding obligations of the Debtors, as applicable, enforceable in
                        accordance with the terms of the Credit Facility Documents; no offsets,
                        defenses or counterclaims to any of the Prepetition Obligations exist; no
                        portion of the Prepetition Obligations is subject to recharacterization,
                        disallowance, reduction or subordination pursuant to the Bankruptcy Code
                        or non-bankruptcy law; the Prepetition Obligations constitute allowable
                        secured claims; and the Debtors have irrevocably waived, discharged, and
                        released any rights they may have to challenge or object to the Prepetition
                        Obligations, and/or to challenge or object to the security for the
                        Prepetition Obligations;

                 (3)    The Administrative Agent’s liens and security interests with respect to the
                        Debtors’ “Goods, Accounts (including Health–Care Insurance
                        Receivables), Equipment, Inventory, contract rights or rights to payment
                        of money (including any escrowed funds, escrow payments or
                        indemnification payments owing to any of the Debtors pursuant to any
                        escrow agreement, purchase agreement or acquisition agreement), leases,
                        license agreements, franchise agreements, General Intangibles, Intellectual
                        Property, commercial tort claims, documents, Instruments (including any
                        promissory notes), Chattel Paper (whether tangible or electronic), cash,
                        Deposit Accounts, Securities Accounts, Letter-of-Credit Rights (whether
                        or not the letter of credit is evidenced by a writing), Securities, and all
                        other Investment Property, Supporting Obligations, and Financial Assets;

                                                  3
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18            Entered 12/07/18 15:51:15        Page 4 of 16



                       all of each Debtor’s books and records relating to any of the foregoing;
                       and all and all claims, rights and interests in any of the above and all
                       substitutions for, additions, attachments, accessories, accessions, and
                       improvements to and replacements, products, Proceeds and insurance
                       proceeds of any or all of the foregoing (each as defined in the Credit
                       Facility Documents), and every other item of collateral described in the
                       Credit Facility Documents (collectively, all of the above types and
                       descriptions of collateral are referred to herein as the “Prepetition
                       Collateral”) are valid, enforceable and perfected (by filing financing
                       statements, and, where necessary, by possession of relevant accounts,
                       cash, instruments, certificates or other property), and are not subject to
                       recharacterization, disallowance, reduction or subordination pursuant to
                       the Bankruptcy Code or non-bankruptcy law. All of such financing
                       statements and relevant instruments were validly authorized by the
                       Debtors and validly executed by authorized representatives of the Debtors.
                       Pursuant to the Credit Facility Documents, the Administrative Agent has
                       first priority security interests in and liens on all of the Prepetition
                       Collateral, including the Cash Collateral (defined herein) and all proceeds
                       of the Prepetition Collateral, to secure payment of the Prepetition
                       Obligations;

               (4)     The Administrative Agent’s security interests and liens have attached to all
                       funds and property of the Debtors consisting of the Prepetition Collateral
                       and the products and proceeds thereof, and the Administrative Agent’s
                       security interests and liens will, notwithstanding the commencement of
                       these Chapter 11 Cases, as of the Petition Date and thereafter, attach to the
                       products and other proceeds of the Prepetition Collateral. Without limiting
                       the foregoing, the Administrative Agent’s security interests and liens
                       attach to all cash (whether as original collateral or cash proceeds of the
                       Prepetition Collateral), negotiable instruments, documents of title,
                       securities, deposit accounts, or other cash equivalents now or hereafter in
                       the possession, custody or control of the Debtors (the “Cash Collateral”).

               (5)     As of the Petition Date, the principal and interest portion of the Prepetition
                       Obligations is not less than $45,564,254.58, which includes two letters of
                       credit that had been issued for the account of Senior Care Centers, LLC in
                       the total amount of $2,783,201.23.

The foregoing acknowledgments and stipulations shall be binding on the Debtors but not on any

other party-in-interest in this case, except as provided in Paragraph 9 of the Interim Order.

         E.     The Debtors have requested that the Administrative Agent consent to the Debtors’

use of Cash Collateral and the Administrative Agent is willing to consent to the Debtors’ use of



                                                 4
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18           Entered 12/07/18 15:51:15        Page 5 of 16



Cash Collateral on the terms and conditions provided herein. The Administrative Agent is relying

on the terms, conditions, and protections provided herein in so consenting.

         F.    The agreements and arrangements described in the Motion and authorized in the

Interim Order have been negotiated at arm’s-length with all parties represented by counsel, are

fair and reasonable under the circumstances, and are enforceable in accordance with their terms.

The Debtors and the Administrative Agent are acting in good faith with respect to the use of

Cash Collateral as provided in the Interim Order. The superpriority claims, security interests and

liens and other protections granted to the Administrative Agent pursuant to the Interim Order (1)

are fair and reasonable and satisfy the requirements of the Bankruptcy Code, and (2) will not be

affected by any subsequent reversal, modification, vacatur or amendment of the Interim Order or

any other order, as provided in Bankruptcy Code section 364(e).

         G.    In light of the Administrative Agent’s agreement to subordinate its liens and

superpriority claims to the Carve-Out (as defined below), and its agreement to permit use of its

Cash Collateral, the Administrative Agent and the Lenders are entitled to all of the rights and

benefits of Bankruptcy Code section 552(b), and the “equities of the case” exception shall not

apply.

         H.    The liens and security interests granted to the Administrative Agent hereunder

shall not prime or impair any validly perfected lien or security interest senior to the liens and

security interests of the Administrative Agent or the Lenders with respect to the Debtors’ assets

and properties in existence as of the Petition Date, if any (the “Prior Senior Liens”). The

granting of the replacement liens, superpriority administrative claims and other agreements of

the Debtors hereunder constitute adequate protection to the Administrative Agent and the

Lenders for the Debtors’ use of Cash Collateral for purposes of the Interim Order.



                                                5
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18              Entered 12/07/18 15:51:15     Page 6 of 16



         I.     Good cause has been shown for entry of the Interim Order. Without use of Cash

Collateral, the Debtors will not be able to fund their day-to-day operations, including payroll for

their employees and ongoing services to their residents. Unless the Court authorizes the use of

Cash Collateral, the Debtors will be unable to pay for the goods and services necessary to

preserve and maximize the value of the Debtors’ assets. Accordingly, the Interim Order is

required to avoid immediate and irreparable harm to the Debtors’ estates. Entry of the Interim

Order is in the best interests of the Debtors, their creditors, and the estates.


                                        ###End of Order###


Ordered submitted by:


POLSINELLI PC

/s/     Trey A. Monsour
Trey A. Monsour
State Bar No. 14277200
Polsinelli PC
2950 N. Harwood, Suite 2100
Dallas, Texas 75201
Telephone: (214) 397-0030
Facsimile: (214) 397-0033
tmonsour@polsinelli.com

-and-

Jeremy R. Johnson (Pro Hac Vice Pending)
600 3rd Avenue, 42nd Floor
New York, New York 10016
Telephone: (212) 684-0199
Facsimile: (212) 684-0197
jeremy.johnson@polsinelli.com

Proposed Counsel to the Debtors and Debtors
in Possession




                                                   6
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18      Entered 12/07/18 15:51:15   Page 7 of 16



                                       Exhibit 1

                                 (Sorted Alphabetically)

#      Debtor Name                                            Case No.          EIN
1.     Alief SCC LLC                                          18-33987          0523
2.     Bandera SCC LLC                                        18-33989          0617
3.     Baytown SCC LLC                                        18-33992          0778
4.     Beltline SCC LLC                                       18-33996          7264
5.     Booker SCC LLC                                         18-33999          0967
6.     Bossier SCC LLC                                        18-34003          2017
7.     Bradford SCC LLC                                       18-34004          9535
8.     Brinker SCC LLC                                        18-34005          7304
9.     Brownwood SCC LLC                                      18-33968          0677
10.    Capitol SCC LLC                                        18-34006          1750
11.    CapWest-Texas LLC                                      18-34008          4897
12.    Cedar Bayou SCC LLC                                    18-34010          8889
13.    Clear Brook SCC LLC                                    18-34012          1877
14.    Colonial SCC LLC                                       18-34014          4385
15.    Community SCC LLC                                      18-33969          7951
16.    Corpus Christi SCC LLC                                 18-34016          9807
17.    Crestwood SCC LLC                                      18-34017          7349
18.    Crowley SCC LLC                                        18-33970          6697
19.    CTLTC Real Estate, LLC                                 18-34018          0202
20.    Fairpark SCC LLC                                       18-34020          7381
21.    Gamble Hospice Care Central LLC                        18-34022          6688
22.    Gamble Hospice Care Northeast LLC                      18-34025          6661
23.    Gamble Hospice Care Northwest LLC                      18-34027          2044
24.    Gamble Hospice Care of Cenla LLC                       18-34029          4510
25.    Green Oaks SCC LLC                                     18-33971          7218
26.    Harbor Lakes SCC LLC                                   18-33972          7299
27.    Harden HUD Holdco LLC                                  18-34032          1502
28.    Harden Non-HUD Holdco LLC                              18-34035          3391
29.    Harden Pharmacy LLC                                    18-34036          1995
30.    Hearthstone SCC LLC                                    18-34037          9154
31.    Hewitt SCC LLC                                         18-33973          7237
32.    HG SCC LLC                                             18-34040          7415
33.    Hill Country SCC LLC                                   18-34043          4199
34.    Holland SCC LLC                                        18-33974          1427
35.    Hunters Pond SCC LLC                                   18-34045          2886
36.    Jacksonville SCC LLC                                   18-34046          4216
37.    La Hacienda SCC LLC                                    18-34049          1074
38.    Lakepointe SCC LLC                                     18-34050          7457
39.    Major Timbers LLC                                      18-34052          7477
40.    Marlandwood East SCC LLC                               18-34054          1871


66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18      Entered 12/07/18 15:51:15   Page 8 of 16



#      Debtor Name                                            Case No.          EIN
41.    Marlandwood West SCC LLC                               18-34058          2192
42.    Meadow Creek SCC LLC                                   18-34064          9278
43.    Midland SCC LLC                                        18-34065          4231
44.    Mill Forest Road SCC LLC                               18-34066          5137
45.    Mission SCC LLC                                        18-33975          8086
46.    Mullican SCC LLC                                       18-34067          7499
47.    Mystic Park SCC LLC                                    18-34068          1898
48.    Normandie SCC LLC                                      18-34069          1542
49.    Onion Creek SCC LLC                                    18-34070          7425
50.    Park Bend SCC LLC                                      18-34071          9410
51.    Pasadena SCC LLC                                       18-34072          1694
52.    Pecan Tree SCC LLC                                     18-34073          4241
53.    Pecan Valley SCC LLC                                   18-34074          9585
54.    Pleasantmanor SCC LLC                                  18-34075          7536
55.    PM Management - Allen NC LLC                           18-34076          4961
56.    PM Management - Babcock NC LLC                         18-34077          7829
57.    PM Management - Cedar Park NC LLC                      18-34078          1050
58.    PM Management - Corpus Christi NC II LLC               18-34079          5231
59.    PM Management - Corpus Christi NC III LLC              18-34080          5129
60.    PM Management - Corsicana NC II LLC                    18-34081          9281
61.    PM Management - Corsicana NC III LLC                   18-34082          9353
62.    PM Management - Corsicana NC LLC                       18-34083          1333
63.    PM Management - Denison NC LLC                         18-34084          5022
64.    PM Management - El Paso I NC LLC                       18-34085          2965
65.    PM Management - Fredericksburg NC LLC                  18-34086          0599
66.    PM Management - Frisco NC LLC                          18-34087          5082
67.    PM Management - Garland NC LLC                         18-33979          5137
68.    PM Management - Golden Triangle NC I LLC               18-33980          9478
69.    PM Management - Golden Triangle NC II LLC              18-33981          9536
70.    PM Management - Golden Triangle NC III LLC             18-33982          9597
71.    PM Management - Golden Triangle NC IV LLC              18-33983          9654
72.    PM Management - Killeen I NC LLC                       18-33984          3105
73.    PM Management - Killeen II NC LLC                      18-33985          3179
74.    PM Management - Killeen III NC LLC                     18-33986          3245
75.    PM Management - Lewisville NC LLC                      18-33988          5296
76.    PM Management - New Braunfels NC LLC                   18-33990          6293
77.    PM Management - Park Valley NC LLC                     18-33991          7186
78.    PM Management - Pflugerville AL LLC                    18-33993          4007
79.    PM Management - Portland AL LLC                        18-33994          5018
80.    PM Management - Portland NC LLC                        18-33995          4928
81.    PM Management - Round Rock AL LLC                      18-33997          5304
82.    PM Management - San Antonio NC LLC                     18-33998          1216
83.    Presidential SCC LLC                                   18-34000          1913
84.    Redoak SCC LLC                                         18-33976          7569

                                           2
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18        Entered 12/07/18 15:51:15   Page 9 of 16



#      Debtor Name                                              Case No.          EIN
85.    Riverside SCC LLC                                        18-34001          1889
86.    Round Rock SCC LLC                                       18-34002          8936
87.    Rowlett SCC LLC                                          18-34007          7606
88.    Ruston SCC LLC                                           18-34009          0242
89.    RW SCC LLC                                               18-34011          7631
90.    Sagebrook SCC LLC                                        18-34013          9571
91.    San Angelo SCC LLC                                       18-34015          4254
92.    SCC Edinburg LLC                                         18-34019          1195
93.    SCC Hospice Holdco LLC                                   18-34021          3166
94.    SCC Senior Care Investments LLC                          18-34023          4123
95.    SCC Socorro LLC                                          18-34024          5459
96.    Senior Care Center Management II LLC                     18-34026          1280
97.    Senior Care Center Management LLC                        18-34028          7811
98.    Senior Care Centers Home Health, LLC                     18-34030          1931
99.    Senior Care Centers LLC                                  18-33967          8550
100.   Senior Rehab Solutions LLC                               18-34031          4829
101.   Senior Rehab Solutions North Louisiana LLC               18-34033          1690
102.   Shreveport SCC LLC                                       18-34034          1659
103.   Solutions 2 Wellness LLC                                 18-34038          4065
104.   South Oaks SCC LLC                                       18-34039          8002
105.   Springlake ALF SCC LLC                                   18-34041          2436
106.   Springlake SCC LLC                                       18-34042          9102
107.   Stallings Court SCC LLC                                  18-33977          7393
108.   Stonebridge SCC LLC                                      18-34044          9234
109.   Stonegate SCC LLC                                        18-33978          3005
110.   Summer Regency SCC LLC                                   18-34047          7782
111.   TRISUN Healthcare LLC                                    18-34048          2497
112.   Valley Grande SCC LLC                                    18-34051          1341
113.   Vintage SCC LLC                                          18-34053          7710
114.   West Oaks SCC LLC                                        18-34055          9535
115.   Western Hills SCC LLC                                    18-34056          1922
116.   Weston Inn SCC LLC                                       18-34057          7871
117.   Westover Hills SCC LLC                                   18-34059          3303
118.   Whitesboro SCC LLC                                       18-34060          7745
119.   Windcrest SCC LLC                                        18-34061          9541
120.   Windmill SCC LLC                                         18-34062          8067
121.   Wurzbach SCC LLC                                         18-34063          9920




                                             3
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18          Entered 12/07/18 15:51:15        Page 10 of 16



                                            Exhibit 2

                                    Credit Facility Documents

        1.     Amended and Restated Credit and Security Agreement dated as of January 12,
2017 by and between Senior Care Centers, LLC, as Borrower Representative, the non-HUD
Borrowers,1 and CIBC Bank USA, formerly known as The PrivateBank and Trust Company, as
Lead Arranger, Administrative Agent and Lender, and CIT Finance LLC, MB Financial Bank,
N.A., Bankers Trust Company, Wells Fargo Bank, N.A., and Compass Bank, as the Additional
Lenders, as it has been amended by (i) that certain Joinder and First Amendment to Amended
and Restated Credit and Security Agreement dated as of April 19, 2017, (ii) that certain Omnibus
Release of Borrowers dated as of May 12, 2017, (iii) that certain Second Amendment to
Amended and Restated Credit and Security Agreement dated as of May 23, 2017; (iv) that
certain Omnibus Release of Borrowers dated as of June 21, 2017; (v) that certain Omnibus
Release of Borrowers dated as of June 21, 2017; (vi) that certain Omnibus Release of Borrowers
dated as of August 31, 2017; (vii) that certain Third Amendment to Amended and Restated
Credit and Security Agreement and Omnibus Release of Borrowers and Amendment to
Financing Documents dated October 18, 2017; (viii) that certain Limited Waiver to Amended
and Restated Credit and Security Agreement and Omnibus Release of Borrowers dated as of
December 15, 2017; (ix) that certain Fourth Amendment to Amended and Restated Credit and

1
  The non-HUD Borrowers as of December 4, 2018 consist of HILL COUNTRY SCC LLC,
JACKSONVILLE SCC LLC, MIDLAND SCC LLC, PECAN TREE SCC LLC, SAN ANGELO SCC
LLC, Riverside SCC LLC, South Oaks SCC LLC, Capitol SCC LLC, Bandera SCC LLC, Cedar Bayou
SCC LLC, Baytown SCC LLC, La Hacienda SCC LLC, West Oaks SCC LLC, Alief SCC LLC,
Windmill SCC LLC, Pasadena SCC LLC, Mystic Park SCC LLC, Presidential SCC LLC, Mill Forest
Road SCC LLC, Rowlett SCC LLC, Onion Creek SCC LLC, Brownwood SCC LLC, SCC Edinburg
LLC, Redoak SCC LLC, Mission SCC LLC, Community SCC LLC, Green Oaks SCC LLC, Hewitt SCC
LLC, Crowley SCC LLC, Stallings Court SCC LLC, Harbor Lakes SCC LLC, Marlandwood East SCC
LLC, Meadow Creek SCC LLC, Western Hills SCC LLC, Weston Inn SCC LLC, Hunters Pond SCC
LLC, Pecan Valley SCC LLC, Westover Hills SCC LLC, Clear Brook SCC LLC, Valley Grande SCC
LLC, Normandie SCC LLC, Bradford SCC LLC, Shreveport SCC LLC, Booker SCC LLC, Springlake
SCC LLC, Colonial SCC LLC, Bossier SCC LLC, Ruston SCC LLC, Springlake ALF SCC LLC,
Stonegate SCC LLC, Holland Lake SCC LLC, SCC Socorro LLC, Senior Care Center Management LLC,
SCC Senior Care Investments LLC, Solutions 2 Wellness LLC, Senior Care Centers Home Health LLC,
Canopy Medical Staffing LLC, CTLTC Real Estate, LLC, Harden Non-HUD Holdco, LLC, TRISUN
Healthcare, LLC, CapWest – Texas, LLC, MAJOR TIMBERS, LLC, PM Management – Babcock NC,
LLC, PM Management – Cedar Park NC, LLC, PM Management–Corpus Christi NC II, LLC, PM
Management–Corpus Christi NC III, LLC, PM Management – Corsicana NC, LLC, PM Management –
Corsicana NC II, LLC, PM Management – Corsicana NC III, LLC, PM Management – El Paso I NC,
LLC, PM Management – Garland AL, LLC, PM Management – Georgetown AL, LLC, PM Management
– Georgetown NC, LLC, PM Management – Golden Triangle NC I, LLC, PM Management – Golden
Triangle NC II, LLC, PM Management – Golden Triangle NC III, LLC, PM Management – Golden
Triangle NC IV, LLC, PM Management – Pflugerville AL, LLC, PM Management – Portfolio V NC,
LLC, PM Management – Portfolio VII NC, LLC, PM Management–Portland AL, LLC, PM
Management–Portland NC, LLC, PM Management – Round Rock AL, LLC, PM Management – San
Antonio AL, LLC, PM Management – San Antonio NC, LLC, PM Management–Sinton NC, LLC, each a
Texas limited liability company, HHC Portland AL, LP, a Texas limited partnership, and Senior Rehab
Solutions LLC, a Delaware limited liability company.


66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18          Entered 12/07/18 15:51:15      Page 11 of 16



Security Agreement and Omnibus Release of Borrower dated as of February 1, 2018 and (x) that
certain letter agreement dated as of October 22, 2018;

        2.     Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of CIBC Bank USA, dated as of January 12, 2017, as it has been modified by that
certain First Modification to Amended and Restated Revolving Credit Note dated as of April 19,
2017;

        3.     Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of CIT Finance LLC, dated as of January 12, 2017, as it has been modified by that
certain First Modification to Amended and Restated Revolving Credit Note dated as of April 19,
2017;

        4.     Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of Wells Fargo Bank, N.A., dated as of January 12, 2017, as it has been modified by that
certain First Modification to Amended and Restated Revolving Credit Note dated as of April 19,
2017;

        5.     Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of Bankers Trust Company, dated as of January 12, 2017, as it has been modified by that
certain First Modification to Amended and Restated Revolving Credit Note dated as of April 19,
2017;

        6.      Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of MB Financial Bank, N.A., dated as of January 12, 2017, as it has been modified by
that certain First Modification to Amended and Restated Revolving Credit Note dated as of April
19, 2017;

       7.      Amended and Restated Revolving Credit Note made by the non-HUD Borrowers
in favor of Compass Bank, dated as of January 12, 2017, as it has been modified by that certain
First Modification to Amended and Restated Revolving Credit Note dated as of April 19, 2017;

        8.      Amended and Restated Pledge Agreement dated as of January 12, 2017 by and
among Senior Care Centers, LLC, as Borrower Representative and Pledgor, CTLTC Real Estate,
LLC, Harden Non-HUD Holdco, LLC, CapWest – Texas, LLC, Senior Rehab Solutions LLC, as
Pledgors, and CIBC Bank USA, formerly known as The PrivateBank and Trust Company, as
Pledgee, as reaffirmed by (i) that certain Reaffirmation of Amended and Restated Guaranty and
Amended and Restated Pledge Agreement dated April 19, 2017; (ii) that certain Reaffirmation of
Guaranty and Pledge Agreement dated May 12, 2017; (iii) that certain Reaffirmation of
Amended and Restated Guaranty and Amended and Restated Pledge Agreement dated May 23,
2017; (iv) that certain Reaffirmation of Guaranty and Pledge Agreement dated June 21, 2017; (v)
that certain Reaffirmation of Guaranty and Pledge Agreement dated June 21, 2017; (vi) that
certain Reaffirmation of Guaranty and Pledge Agreement dated August 31, 2017; (vii) that
certain Reaffirmation of Guaranty and Pledge Agreement dated October 18, 2017; (viii) that
certain Reaffirmation of Guaranty and Pledge Agreement dated December 15, 2017; and (ix) that
certain Reaffirmation of Guaranty and Pledge Agreement dated February 1, 2018;


                                               2
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18        Entered 12/07/18 15:51:15     Page 12 of 16




        9.     Amended and Restated Guaranty dated as of January 12, 2017 by Senior Care
Centers, LLC, as Guarantor, for the benefit of CIBC Bank USA, formerly known as The
PrivateBank and Trust Company, as reaffirmed by (i) that certain Reaffirmation of Amended and
Restated Guaranty and Amended and Restated Pledge Agreement dated April 19, 2017; (ii) that
certain Reaffirmation of Guaranty and Pledge Agreement dated May 12, 2017; (iii) that certain
Reaffirmation of Amended and Restated Guaranty and Amended and Restated Pledge
Agreement dated May 23, 2017; (iv) that certain Reaffirmation of Guaranty and Pledge
Agreement dated June 21, 2017; (v) that certain Reaffirmation of Guaranty and Pledge
Agreement dated June 21, 2017; (vi) that certain Reaffirmation of Guaranty and Pledge
Agreement dated August 31, 2017; (vii) that certain Reaffirmation of Guaranty and Pledge
Agreement dated October 18, 2017; (viii) that certain Reaffirmation of Guaranty and Pledge
Agreement dated December 15, 2017; and (ix) that certain Reaffirmation of Guaranty and Pledge
Agreement dated February 1, 2018;

       10.    Amended and Restated Intellectual Property Security Agreement dated as of
January 12, 2017 by and among Senior Care Centers, LLC, as Borrower Representative, the non-
HUD Borrowers, and CIBC Bank USA, formerly known as The PrivateBank and Trust
Company;

       11.    Blocked Account Agreement (Commercial Blocked Account) dated as of April 1,
2015 by and among the non-HUD Borrowers, CIBC Bank USA, formerly known as The
PrivateBank and Trust Company, as the Bank, and CIBC Bank USA, formerly known as The
PrivateBank and Trust Company, as Agent, as amended by (i) that certain First Amendment to
Blocked Account Agreement dated as of August 1, 2015; (ii) that certain Second Amendment to
Blocked Account Agreement dated as of December 21, 2015; (iii) that certain Third Amendment
to Blocked Account Agreement dated as of April 19, 2017; (iv) that certain Fourth Amendment
to Blocked Account Agreement dated as of May 12, 2017; (v) that certain Fifth Amendment to
Blocked Account Agreement dated as of June 21, 2017; (vi) that certain Sixth Amendment to
Blocked Account Agreement dated as of June 21, 2017 (vii) that certain Seventh Amendment to
Blocked Account Agreement dated as of August 31, 2017; (viii) that certain Eighth Amendment
to Blocked Account Agreement dated as of October 18, 2017; (ix) that certain Ninth Amendment
to Blocked Account Agreement dated as of December 15, 2017; and (x) that certain Tenth
Amendment to Blocked Account Agreement dated as of February 1, 2018;

       12.    Blocked Account Agreement (Government Deposit Account) dated as of April 1,
2015 by and among the non-HUD Borrowers, CIBC Bank USA, formerly known as The
PrivateBank and Trust Company, as the Bank, and CIBC Bank USA, formerly known as The
PrivateBank and Trust Company, as Agent, as amended by (i) that certain First Amendment to
Blocked Account Agreement dated as of August 1, 2015; (ii) that certain Second Amendment to
Blocked Account Agreement dated as of December 21, 2015; (iii) that certain Third Amendment
to Blocked Account Agreement dated as of April 19, 2017; (iv) that certain Fourth Amendment
to Blocked Account Agreement dated as of May 12, 2017; (v) that certain Fifth Amendment to
Blocked Account Agreement dated as of June 21, 2017; (vi) that certain Sixth Amendment to
Blocked Account Agreement dated as of June 21, 2017 (vii) that certain Seventh Amendment to
Blocked Account Agreement dated as of August 31, 2017; (viii) that certain Eighth Amendment


                                             3
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18           Entered 12/07/18 15:51:15      Page 13 of 16



to Blocked Account Agreement dated as of October 18, 2017; (ix) that certain Ninth Amendment
to Blocked Account Agreement dated as of December 15, 2017; and (x) that certain Tenth
Amendment to Blocked Account Agreement dated as of February 1, 2018;

     13.   Master Letter of Credit Agreement dated as of June 21, 2017 issued by the non-
HUD Borrowers in favor of CIBC Bank USA, formerly known as The PrivateBank and Trust
Company;

      14.    Master Letter of Credit Agreement dated as of April 19, 2017 issued by the non-
HUD Borrowers and Senior Care Centers, LLC, as Borrower Representative in favor of CIBC
Bank USA, formerly known as The PrivateBank and Trust Company;

        15.     Credit and Security Agreement dated as of June 21, 2017 by and between Senior
Care Centers, LLC, as Borrower Representative, the HUD Borrowers, 2 and CIBC Bank USA,
formerly known as The PrivateBank and Trust Company, as Lead Arranger, Administrative
Agent and Lender, and CIT Finance LLC, MB Financial Bank, N.A., Bankers Trust Company,
Wells Fargo Bank, N.A., and Compass Bank, as the Additional Lenders, as it has been amended
by (i) that certain Joinder and First Amendment to Credit and Security Agreement dated as of
June 21, 2017, (ii) that certain Joinder and Second Amendment to Credit and Security
Agreement dated as of June 21, 2017; (iii) that certain Joinder and Third Amendment to Credit
and Security Agreement dated as of August 31, 2017; and (iv) that certain Joinder and Fourth
Amendment to Credit and Security Agreement and Amendment to Financing Documents dated
October 18, 2017; (v) that certain Limited Waiver, Joinder and Fifth Amendment to Credit and
Security Agreement dated December 15, 2017; (vi) that certain Sixth Amendment to Credit and
Security Agreement dated as of February 1, 2018 and (vii) that certain letter agreement dated as
of October 22, 2018;

       16.     Revolving Credit Note made by HUD Borrowers in favor of CIBC Bank USA,
dated as of June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit
Note dated as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note
dated as of June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as
of October 18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of
June 21, 2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December
15, 2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February
1, 2018;



2
 The HUD Borrowers as of December 4, 2018 consist of Hearthstone SSC LLC, Crestwood SCC LLC,
Park Bend SCC LLC, Sagebrook SCC LL, Stonebridge SCC, LLC, Corpus Christi SCC LLC, Round
Rock SCC LLC, Brinker SCC LLC, Beltline SCC LLC, Fairpark SCC LLC, HG SCC LLC, Lakepointe
SCC LLC, Mullican SCC LLC, Pleasantmanor SCC LLC, RW SCC LLC, Vintage SCC LLC,
Whitesboro SCC LLC, PM Management – Fredericksburg NC, LLC, Marlandwood West SCC LLC,
Summer Regency SCC LLC, Windcrest SCC LLC, Wurzbach SCC LLC, PM Management – Allen NC,
LLC, PM Management – Denison NC, LLC, PM Management – Frisco NC, LLC, PM Management –
Garland NC, LLC, PM Management – Lewisville NC, LLC, and PM Management – Portfolio VI NC,
LLC, each a Texas limited liability company.

                                                4
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18           Entered 12/07/18 15:51:15      Page 14 of 16



       17.     Revolving Credit Note made by Borrowers in favor of CIT Finance LLC, dated as
of June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit Note
dated as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note dated
as of June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as of
October 18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of
June 21, 2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December
15, 2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February
1, 2018;

       18.     Revolving Credit Note made by Borrowers in favor of Wells Fargo Bank, N.A.,
dated as of June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit
Note dated as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note
dated as of June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as
of October 18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of
June 21, 2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December
15, 2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February
1, 2018;

       19.     Revolving Credit Note made by Borrowers in favor of MB Financial Bank, N.A.,
dated as of June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit
Note dated as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note
dated as of June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as
of October 18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of
June 21, 2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December
15, 2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February
1, 2018;

       20.     Revolving Credit Note made by Borrowers in favor of Bankers Trust Company,
dated as of June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit
Note dated as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note
dated as of June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as
of October 18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of
June 21, 2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December
15, 2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February
1, 2018;

        21.    Revolving Credit Note made by Borrowers in favor of Compass Bank, dated as of
June 21, 2017, as modified by (i) that certain First Modification to Revolving Credit Note dated
as of June 21, 2017; (ii) that certain Second Modification to Revolving Credit Note dated as of
June 21, 2017; (iii) that certain Third Modification to Revolving Credit Note dated as of October
18, 2017; (iv) that certain Fourth Modification to Revolving Credit Note dated as of June 21,
2017; (v) that certain Fifth Modification to Revolving Credit Note dated as of December 15,
2017; and (vi) that certain Sixth Modification to Revolving Credit Note dated as of February 1,
2018;




                                                5
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18         Entered 12/07/18 15:51:15     Page 15 of 16



       22.   Guaranty made by Senior Care Centers, LLC dated as of June 21, 2017 in favor of
CIBC Bank USA, as Agent, as reaffirmed by (i) that certain Reaffirmation of Guaranty and
Pledge Agreement dated June 21, 2017; (ii) that certain Reaffirmation of Guaranty and Pledge
Agreement dated June 21, 2017; (iii) that certain Reaffirmation of Guaranty and Pledge
Agreement dated August 31, 2017; (iv) that certain Reaffirmation of Guaranty and Pledge
Agreement dated October 18, 2017; (v) that certain Reaffirmation of Guaranty and Pledge
Agreement dated December 15, 2017; and (vi) that certain Reaffirmation of Guaranty and Pledge
Agreement dated February 1, 2018;

       23.    Pledge Agreement made by Senior Care Centers, LLC dated as of June 21, 2017
in favor of CIBC Bank USA, as Agent, as reaffirmed by (i) that certain Reaffirmation of
Guaranty and Pledge Agreement dated June 21, 2017; (ii) that certain Reaffirmation of Guaranty
and Pledge Agreement dated June 21, 2017; (iii) that certain Reaffirmation of Guaranty and
Pledge Agreement dated August 31, 2017; (iv) that certain Reaffirmation of Guaranty and Pledge
Agreement dated October 18, 2017; (v) that certain Reaffirmation of Guaranty and Pledge
Agreement dated December 15, 2017; and (vi) that certain Reaffirmation of Guaranty and Pledge
Agreement dated February 1, 2018;

       24.     Pledge Agreement made by Harden Non-HUD Holdco, LLC, dated as of August
31, 2017 in favor of CIBC Bank USA, as Agent, as reaffirmed by (i) that certain Reaffirmation
of Pledge Agreement dated October 18, 2017; (ii) that certain Reaffirmation of Pledge
Agreement dated December 15, 2017; and (iii) that certain Reaffirmation of Pledge Agreement
dated February 1, 2018;

       25.    Blocked Account Agreement (Government Deposit Account) dated as of June 21,
2017 by and among CIBC Bank USA (as AR Lender and depository bank), Lancaster Pollard
Mortgage Company, LLC and Hearthstone SCC LLC, Crestwood SCC LLC, Park Bend SCC
LLC, Sagebrook SCC LLC, Stonebridge SCC, LLC, Corpus Christi SCC LLC, Round Rock
SCC LLC, Brinker SCC LLC, Beltline SCC LLC, Fairpark SCC LLC, HG SCC LLC,
Lakepointe SCC LLC, Mullican SCC LLC, Pleasantmanor SCC LLC, RW SCC LLC, Vintage
SCC LLC, Whitesboro SCC LLC, Marlandwood West SCC LLC, Summer Regency SCC LLC,
Windcrest SCC LLC, and Wurzbach SCC LLC as amended by (i) that certain First Amendment
to Blocked Account Agreement dated as of June 21, 2017; (ii) that certain Second Amendment to
Blocked Account Agreement dated as of June 21, 2017; and (iii) that certain Third Amendment
to Blocked Account Agreement dated as of October 18, 2017;

       26.    Blocked Account Agreement (Government Deposit Account) dated as of August
31, 2017 by and among CIBC Bank USA (as AR Lender and depository bank), Red Mortgage
Capital, LLC and PM Management – Fredericksburg NC, LLC;

       27.   Blocked Account Agreement (Government Deposit Account) dated as of
December 15, 2017 by and among CIBC Bank USA (as AR Lender and depository bank),
Berkadia Commercial Mortgage LLC and PM Management – Allen NC, LLC, PM Management
– Denison NC, LLC, PM Management – Frisco NC, LLC, PM Management – Garland NC, LLC,
PM Management – Lewisville NC, LLC, and PM Management – Portfolio VI NC, LLC;



                                              6
66418474.2
Case 18-33967-bjh11 Doc 74 Filed 12/07/18        Entered 12/07/18 15:51:15     Page 16 of 16



       28.    Blocked Account Agreement (Commercial Blocked Account) dated as of June 21,
2017 by and among CIBC Bank USA (as AR Lender and depository bank), Lancaster Pollard
Mortgage Company, LLC and Hearthstone SCC LLC, Crestwood SCC LLC, Park Bend SCC
LLC, Sagebrook SCC LLC, Stonebridge SCC, LLC, Corpus Christi SCC LLC, Round Rock
SCC LLC, Brinker SCC LLC, Beltline SCC LLC, Fairpark SCC LLC, HG SCC LLC,
Lakepointe SCC LLC, Mullican SCC LLC, Pleasantmanor SCC LLC, RW SCC LLC, Vintage
SCC LLC, Whitesboro SCC LLC, Marlandwood West SCC LLC, Summer Regency SCC LLC,
Windcrest SCC LLC, and Wurzbach SCC LLC as amended by (i) that certain First Amendment
to Blocked Account Agreement dated as of June 21, 2017; (ii) that certain Second Amendment to
Blocked Account Agreement dated as of June 21, 2017; and (iii) that certain Third Amendment
to Blocked Account Agreement dated as of October 18, 2017;

       29.    Blocked Account Agreement (Commercial Blocked Account) dated as of August
31, 2017 by and among CIBC Bank USA (as AR Lender and depository bank), Red Mortgage
Capital, LLC and PM Management – Fredericksburg NC, LLC; and

       30.   Blocked Account Agreement (Commercial Blocked Account) dated as of
December 15, 2017 by and among CIBC Bank USA (as AR Lender and depository bank),
Berkadia Commercial Mortgage LLC and PM Management – Allen NC, LLC, PM Management
– Denison NC, LLC, PM Management – Frisco NC, LLC, PM Management – Garland NC, LLC,
PM Management – Lewisville NC, LLC, and PM Management – Portfolio VI NC, LLC; and

     31.   Master Letter of Credit Agreement dated as of December 15, 2017 issued by the
HUD Borrowers and Senior Care Centers, LLC in favor of CIBC Bank USA.




                                             7
66418474.2
